DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument that each register 224 holds only one setpoint value:  the examiner agrees but there are plural registers 224.  224a 224b to 224x holding x n-bit setpoint values.  Taken together 224a-224x is set-point register 224 configured to store a plurality of set-point values x n-bit values.  The examiner notes applicants drawings also show the setpoint register as plural registers figures 5 and 6 registers 508(1) to 508(k) taken together as 508 and 608(1,1-N) to 608(k,1-N) taken together as 608 also with the registers being coupled 1-1 to comparators just as in Vinciarelli et al.  Further making the registers integral into a single multi value register is not a patentable distinction see MPEP 2144.04 V B.
Applicant’s amendment to the drawings have overcome the drawing objection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli et al PN 9166481 in view of applicants admitted prior art figures 3A, 3B described in Para [0031,0032] herein after AAPA.
In regards to claims 1, 12-13, 16, 19, 25: An integrated circuit (IC) (fig 4 IC 220), comprising: a counter (222); a comparator (224a) comprising a set-point register (224) configured to store a plurality of set-point values (224a is a combination comparator and register loaded with a setpoint Column 5 lines 10-49), the comparator (224a) coupled to the counter (222) and configured to compare a value from the counter to a value in the set-point register (Column 5 lines 10-49) and output a signal (228a) when there is a match. Vinciarelli et al teaches signaling an event when there is a match but does not teach an additional register being triggered in response to the event. AAPA teaches a register (312) coupled to the comparator (316) and configured to receive the signal; and a trigger circuit (310) coupled to the register (312) and configured to receive a register value stored in the register when the register receives the signal. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a Vinciarelli et al’s event trigger circuit in an RFFE system because this would have allowed fora single counter for plural events with different set point in RFFE.
In regards to claims 2, 14, 21: Vinciarelli et al teaches loading a trigger window (reset value e.g. 0 for an up counter or an initial value for a down counter (the counter increments or decrements Column 5 line 33-49). Loading a value in the set point register (via 226a, 226b, 226n values A,B... N). Vinciarelli et al teaches loading these values but does not state these values are loaded from a host. AAPA teaches loading the shadow register via a bus interface from a host. It would have been obvious to load the reset value, set point values and shadow registers from a 
In regards to claims 3, 4, 15, 20: AAPA teaches RFFE and the device being a slave RFFE.  AAPA teaches the device being a “trigger element”. Vinciarelli et al teaches the triggered elements being gate drivers that control switches.  Neither expressly states the controlled device is a tuner.  Official notice is taken that Radio frequency interfaces often control tuners.  It would have been obvious to have the controller device be a tuner because this would have prevented limiting the controlled devices.  
In regards to claims 5, 6, 17, 18: AAPA teaches the devices including a power amplifier or an LNA.  Vinciarelli et al teaches the triggered elements being gate drivers that control switches
In regards to claim 7: AAPA fig 3B teach plural trigger circuits Vinciarelli et al teaches plural event triggers.
In regards to claims 8: AAPA teaches plural shadow registers, Vinciarelli et al teaches plural set point registers.
In regards to claims 9, 22: Vinciarelli et al teaches plural comparators each coupled to the counter.
In regards to claim 11: Vinciarelli et al and AAPA do not teach the claimed type of devices the IC is placed. Vinciarelli et al only expressly teaches a power converter. Official notice is taken that devices such as set top box, entertainment unit, navigation device, communications device, mobile device, GPS, smart phone, tablet, server, computer, PDA, monitor and radio are all known electronic device that are controller. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place 
In regards to claim 24: Vinciarelli et al teaches plural different set point values (A-N).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PN 3,812,465 to Mann teaches the same thing for which Potetz et al was cited a set point register directly coupled to a comparator.  Mann however expressly calls the register a set point register.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185